Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 1 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 2 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 3 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 4 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 5 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 6 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 7 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 8 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 9 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 10 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 11 of 12
Case 18-30913   Doc 36   Filed 11/19/18 Entered 11/19/18 16:04:06   Desc Main
                          Document     Page 12 of 12
